Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation of our report dated March 9, 2012 relating to our audit of the consolidated financial statements, the financial statement schedule and internal control over financial reporting included in this Annual Report on Form 10-K, into the Company’s previously filed registration statements on Form S-8 (File Nos. 333-134606, 333-123698, 333-61953, 333-92875 and 333-92877) and Form S-3 (File No. 333-134603). Hein & Associates LLP Houston, Texas March 9, 2012
